DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/30/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
A. The abstract of the disclosure is objected to because: [00282] should be removed.
B. The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. In this case, the present title is “Systems, tools and methods for well decommissioning”; however, there is no tools/methods appeared on the entire pending claim. See MPEP 606.01.
The following tittle is suggested: --A system for surface decommission of wells--

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1: 
“a”, “b”, “c”, “d”, “e”, and “f
The limitation: “laser unit” as cited in line 3 should be changed to --a laser unit--
The limitation: “a control systems” as cited in line 5 should be changed to -- a control system--
The term: “and,” as cited in lines 5, 14, and 17 should be changed to --and-- Appropriate correction is required. 

Notification regarding 35 USC § 112f
The following is a quotation of AIA  35 U.S.C. 112f:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations “a first assembly” and “a second assembly” in claim 1 have been interpreted under 35 U.S.C. 112(f), because it uses/they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that, although it is not clear, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112f limitations of “a first assembly” and “a second assembly”. 
In the present Specification: 
Par.00146 cited: “…first assembly has an optical slip ring
Par.00145 cited: “…the second assembly having a housing, the housing having an optics assembly and a laser beam exit port …”.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No.10337273. 
Present Application 16458083
US Patent No.10337273
1. A system for surface decommission of wells, the system comprising:a. laser unit, the laser unit comprising: a chiller; a laser source, the laser source capable of generating at least a 10 kW laser beam; a control systems; and, a control counsel; b. a deployment crane; c. a laser tool comprising a shielding and exhaust gas collection housing; d. a gate door on the laser unit, the gate door having and upper and a lower section, whereby the lower section is hingidly attached to the unit; e. the deployment crane mounted on the upper section of the gate door, whereby when the gate door is opened the upper section is a greater distance from the unit than the lower section; and, f. the laser tool comprising: a first assembly; a second assembly; whereby the second assembly is rotatable with respect to the first assembly; and, the second assembly housing a laser beam path.
1. A system for surface decommission of wells, the system comprising: a. laser unit, the laser unit comprising: a chiller; a laser source, the laser source capable of generating at least a 5 kW laser beam; a control systems; and, a control counsel; b. a deployment crane; c. a laser tool comprising a shielding and exhaust gas collection housing; d. a gate door on the laser unit, the gate door having and upper and a lower section, whereby the lower section is hingidly attached to the unit; e. the deployment crane mounted on the upper section of the gate door, whereby when the gate door is opened the upper section is a greater distance from the unit than the lower section; and, f. the laser tool comprising: a first assembly; a second assembly; whereby the second assembly is rotatable with respect to the first assembly; and, the second assembly housing a laser beam path.


Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of U.S. Patent No.10337273 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of U.S. Patent No.10337273.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Allowance of claim 1 is indicated because: 
In light of Notification of 112f above; and
None of prior art anticipate or render fairly obvious in combination to teach the limitations of the claimed invention such as a laser unit, a control system, a control counsel, a deployment crane, a laser tool, a gate door, a first assembly, and a second assembly… as cited in the independent claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zediker et al. (US 20140231085 A1) discloses “Laser systems and methods for the removal of structures”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
12/06/2021